UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement SWINGING PIG PRODUCTIONS, INC. (Name of Registrant as Specified In Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 1 This is Not a Notice of a Meeting of Stockholders and No Stockholders’ Meeting Will Be Held to Consider Any Matter Described Herein SWINGING PIG PRODUCTIONS, INC. 36 Twinberry Aliso Viejo, California 92656 (949) 436-5530 Information Statement pursuant to Section 14 of the Securities Exchange Act of 1934 and Regulation 14C and Schedule 14C thereunder To the Stockholders of Swinging Pig Productions, Inc.: The purpose of this Information Statement is to inform the holders of record, as of 5:00 p.m., Eastern time, September 14, 2011 (the “Record Date”) of the common stock, $0.001 par value per share (the “Common Stock”), of Swinging Pig Productions, Inc., a Florida corporation (the “Company”) pursuant to Section 14C of the Exchange Act of 1934, as amended, that our Board of Directors and the holder of 1,200,000 shares of Common Stock, representing approximately 55.35% of the 2,168,000 shares of the total issued and outstanding shares of our voting stock (the “Majority Stockholder”) approved the following: amend our Articles of Incorporation (the “Articles of Incorporation”) to change the name of the Company from “Swinging Pig Productions, Inc.” to “Heavy Earth Resources, Inc.” to more accurately reflect the Company’s new business as a resource company focusing on the acquisition, exploration, and development of mineral properties located primarily in Central and South America; amend our Articles of Incorporation to increase the post-split authorized capital of the Company from 50,000,000 shares of $0.001 par value common stock to 300,000,000 shares of $0.001 par value common stock; and effect a thirty-two (32) for one (1) forward stock split of ourissued and outstanding shares of Common Stock, so that the number of our issued and outstanding shares of Common Stock increases from 2,168,000 shares to 69,376,000 shares. On September 14, 2011, our Board of Directors unanimously approved the above-mentioned actions, subject to stockholder approval. The Majority Stockholder approved the action by written consent in lieu of a meeting of stockholders on September 14, 2011, in accordance with Section 607.0704 of the Florida Business Corporations Act.Accordingly, your consent is not required and is not being solicited in connection with the approval of the actions. The proposed Articles of Amendment of Articles of Incorporation, attached hereto as Annex A, will become effective when we file it with the Secretary of State of Florida.We anticipate such filing will occur on or after [], 2011, twenty (20) days following mailing of this Information Statement to the stockholders. We will bear the entire cost of furnishing this information statement. We will request brokerage houses, nominees, custodians, fiduciaries and other like parties to forward this Information Statement to the beneficial owners of our Common Stock held of record by them. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS OTHER THAN THOSE CONTAINED IN THIS INFORMATION STATEMENT IN CONNECTION WITH THE AMENDMENT AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATION MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY THE COMPANY OR ANY OTHER PERSON. The enclosed Information Statement is provided to the stockholders of the Company only for information purposes in connection with the Amendments pursuant to and in accordance with Section 607.0704 of the Florida Business Corporations Act and Rule 14c-2 of the Securities Exchange Act of 1934, as amended. Please carefully read the enclosed Information Statement. The date of this Information Statement is September [], 2011. Thank you for your time and consideration. Sincerely, Michael Davis President and a Director 2 OUTSTANDING SHARES AND VOTING RIGHTS As of the Record Date, our authorized capitalization consisted of 50,000,000 shares of Common Stock, of which 2,168,000 shares were issued and outstanding.Holders of Common Stock have no preemptive rights to acquire or subscribe to any of the additional shares of Common Stock. There are no other issued and outstanding securities of our company entitled to vote in connection with such matters. Each share of Common Stock entitles its holder to one vote on each matter submitted to the stockholders. However, because stockholders holding at least a majority of the voting rights of all outstanding shares of capital stock as of the Record Date have voted in favor of the foregoing proposals by resolution dated September 14, 2011; and having sufficient voting power to approve such proposals through their ownership of capital stock, no other stockholder consents will be solicited in connection with this Information Statement. Pursuant to Rule 14c-2 under the Securities Exchange Act of 1934, as amended, the proposals will not be adopted until a date at least twenty (20) days after the date on which this Information Statement has been mailed to the stockholders. We anticipate that the actions contemplated herein will be effected on or after [], 2011. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth the number and percentage of outstanding shares of Common Stock and other classes of the Company’s equity securities entitled to vote on all matters submitted to a vote by holders of Common Stock, beneficially owned as of September 14, 2011, by (a) each director and named executive officer of the Company, (b) all persons who are known by the Company to be beneficial owners of five percent (5%) or more of the Company’s outstanding Common Stock and (c) all officers and directors of the Company as a group. Unless otherwise noted, each of the persons listed below has sole voting and investment power with respect to the shares indicated as beneficially owned by such person. The
